Citation Nr: 0601218	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a shoulder 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for diplopia.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach 
condition.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied an application to reopen claims for 
service connection for bilateral hearing loss, hypertension, 
a shoulder disability, diplopia, and a stomach condition.  

The veteran also appealed an April 2005 RO decision denying 
his claims for service connection for tinnitus, a left ankle 
scar, residuals of an appendectomy and residuals of chemical 
poisoning.  The RO issued a Statement of the Case addressing 
these additional claims in July 2005, but in a statement 
submitted by the veteran and received by the RO in August 
2005, he withdrew his claims for service connection for 
tinnitus, a left ankle scar, residuals of an appendectomy and 
residuals of chemical poisoning.  38 C.F.R. § 20.204 (2005).  
Accordingly, the only issues currently in appellate status 
are as styled on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's service connection claims were originally 
denied by a June 2000 RO rating decision.  The veteran failed 
to file a timely notice of disagreement (NOD).  As such, the 
rating decision became final.  The veteran filed an 
application to reopen his claims for service connection for 
bilateral hearing loss, hypertension, a shoulder disability, 
diplopia, and a stomach condition in July 2002.  The RO 
issued an October 2002 rating decision, which found that no 
new and material evidence had been received to reopen any of 
these claims.  

In its October 2002 rating decision, the RO indicated that 
"New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the claim."  The Board notes that the provisions of 
38 C.F.R. § 3.156 (which defines "new and material 
evidence") were changed for claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001), codified 
at 38 C.F.R. § 3.156 (2005).  As the appellant's application 
to reopen his claims for service connection was filed in July 
2002, the current version of § 3.156 is applicable.  
38 C.F.R. § 3.156(a) (2005) provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of sustaining the claim.

While the RO listed the current and correct version of 
38 C.F.R. § 3.159 (2005) in its June 2003 Statement of the 
Case (SOC) under the section pertinent laws and regulations, 
it again cited to the former version of that regulation under 
"Decision" in the same SOC.  Moreover, the in its July 2005 
Supplemental Statement of the Case (SSOC), the RO again cited 
to the former version of 38 C.F.R. § 3.159, which, as noted 
above, is not applicable because the veteran filed his claim 
after the current version of that regulation went into 
effect.  Thus, the RO applied the incorrect new and material 
evidence standard in its October 2002 rating decision, in 
part of its June 2003 SOC, and again in its July 2005 SSOC.  
Under these circumstances, this appeal must be remanded for 
the RO to readjudicate the veteran's application to reopen 
his claims under the proper new and material evidence 
standard and to furnish the veteran with the applicable 
regulation.  38 C.F.R. § 19.9 (2005).

The Board further notes that the veteran's service medical 
records are believed to have been destroyed by the National 
Personnel Records Center (NPRC) fire in St. Louis, Missouri.  
In such a situation, the VA has a heightened duty to assist a 
claimant in developing his claim.  This duty includes the 
search for alternate medical records, as well as a heightened 
obligation to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The veteran has indicated that 
he was treated at the United States Public Hospital (USPH) in 
Galveston, Texas in July 1953. While the service medical 
records of the veteran held in St. Louis, Missouri were 
apparently destroyed, there may be records available in 
Galveston.  The RO should make attempt to obtain these 
records, as well as any Service Morning Reports and Surgeon 
General Records that may be available, and document any and 
all attempts made.  38 C.F.R. § 3.159(c)(2) (2005).

In light of the foregoing, the case is remanded to the RO for 
the following development:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to his application 
to reopen claims for service connection 
for bilateral hearing loss, hypertension, 
a shoulder disability, diplopia, and a 
stomach condition, of the impact of the 
notification requirements on the 
application to reopen those claims and 
the correct standard found in 38 C.F.R. 
§ 3.156 (2005).  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to his claims.

2.  The RO should make attempts to obtain 
the veteran's July 1953 medical records 
from the United States Public Hospital in 
Galveston, Texas or any other records 
depository that may have these records.  
All attempts to obtain the records should 
be documented in the claims file.    

3.  The RO must also contact the 
appropriate records depositories in an 
attempt to obtain any Service Morning 
Reports and Surgeon General Reports of 
the veteran that may be available.  All 
attempts to obtain the records should 
also be documented in the claims file.   

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's 
application to reopen claims for service 
connection for bilateral hearing loss, 
hypertension, a shoulder disability, 
diplopia, and a stomach condition, under 
the current new and material evidence 
standard found in 38 C.F.R. § 3.156 
(2005), with consideration of all of the 
evidence obtained since the issuance of 
its SSOC in July 2005.

6.  If any part of the RO's decision is 
adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the July 2005 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.
   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

